PHELPS, Justice
(specially concurring).
I most reluctantly concur. I do so because there seems to be no other course. This court is bound by the judgment of the trial court based upon conflicting testimony. There are some facts in the case, however, about which there is no dispute which I feel impelled to set forth. For example the strict schedule concerning the habits of Bill (who was then six to six and a half years of age) produce violent rebellion in my heart. He was required to arise exactly at a given hour each morning; he was allowed exactly 30 minutes to dress himself and appear at the table for breakfast; Bill was not permitted to eat with the family but had to eat in the servants’ quarters alone; he had to eat the food given him by the cook; he had to eat all the food served; he had to do this within 30 minutes; if Bill failed to reach the table within 30 minutes or one or two minutes thereafter he did not get any breakfast at all; if he failed to eat all of his food it was held over for him from meal to meal during the day and he had to consume the left-over food before he was entitled to any other. This schedule applied as well- to other meals except that left-over food was not carried over until *200the next clay. If he violated one of the many regulations by which he was circumscribed he was locked in a closet or in the boiler room. Witnesses for the mother testified he was kept there not over 45 minutes, and testimony for the father was to the effect that he was often kept there three hours. Bill was not allowed in the living room of the house alone at any time. For an infraction of this or other regulations he was locked in the dark closet in the home located near Phoenix. This occurred even in July and August. He was put in some kind of harness at night when he was placed in bed which prevented him from sitting up in bed and according to one of his nurses he could not even get off his back the entire night. He was required to go to the bath room to urinate before retiring and under orders of the mother was not allowed to go again during the night regardless of necessities. The nurse testified she ignored this regulation.
Bill was placed in a military school in California when he was six to six and a ■ half years of age. He was removed from that institution by his father on a writ of habeas corpus just prior to the trial of this cause.
I recognize that children do not all respond alike to the same treatment and there is a wide divergence of opinion concerning what methods should be employed generally in disciplining small children to get the best results. Therefore although •the treatment above outlined appears to me to be cruel and even brutal and leads me to believe it was not for the best interests of this child, the trial judge found otherwise, based in part ttpon the testimony of the mother, supported by other witnesses to the effect that she loved Bill and did many things which indicated a motherly affection for him.
Under the circumstances I feel bound to concur.